The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
In response to the communication received on 10/04/2022, the following is a Final Office Action for Application No. 16218319.  

Status of Claims
Claims 1-20 are pending.

Response to Amendments
Applicant’s amendments have been fully considered. Applicant’s amendments to the claims, consistent with eligible claim 1 limitations, overcome the 35 U.S.C 101 rejection and hence the 35 U.S.C. 101 rejection has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 20170124484 A1) hereinafter referred to as Thompson in view of Narasimhan et al. (NPL: A G-Modeling Program for Deconvolution and Empirical Bayes Estimation) hereinafter referred to as Narasimhan in further view of McCord et al. (US 20180121766 A1) hereinafter referred to as McCord.  

Thompson teaches:
Claim 1. A system, comprising: 
one or more computing devices of a network-accessible forecasting service; wherein the one or more computing devices include instructions that upon 10execution on or across one or more processors cause the one or more computing devices to (¶0012 Referring now to FIG. 1, an exemplary machine learning system 100 for automatically categorizing uncategorized data includes a data reader 101 for acquiring and transmitting, directly or indirectly, item-descriptive data corresponding to each of a plurality of uncategorized items to a machine learning module 103. The machine learning module 103 includes a communications device 105 for receiving the transmitted item-descriptive data, a processor 107, and a memory 109 having stored thereon a user account database 111. The user account database 111 includes at least one user account 113, and each user account 113 can include one or more item categories 115a-d. The memory 109 also has stored thereon a machine learning algorithm 117…): 
obtain a training data set, comprising (a) records of a plurality of events, wherein individual ones of the events represent a state change of one 15or more items of an item collection, wherein at least one state change event represents a purchase transaction of an instance of an item, (b) indicators of respective categories to which individual ones of the items of the item collection belong, and (c) records of one or more types of asynchronous operations associated with at least some 20items of the item collection, wherein at least one type of asynchronous operation results in usage of customer support resources of an organization, wherein the item collection comprises at least a first item and a second item, and wherein, within the training data set, the number of represented state changes of the first 25item differs from the number of represented state changes of the second item (¶0022 based on the changes to the categories and/or the categorization of the categorized data, the machine learning module 103 can automatically update the machine learning algorithm to improve automated categorization of future received item-descriptive data. For example, in some embodiments, the machine learning algorithm can include a decision model for each user account that includes dynamically created conditional behavior or logic structures that can be used when making decisions as to which category or categories an unit of item descriptive data should be associated with. When the user moves categorized data from one category to another, the machine learning module 103 can automatically modify the conditional behavior or logic structures in the decision model that can be used by the machine learning module 103 to improve future categorization); 
train, using the training data set, an empirical Bayesian forecasting model employing a deconvolution algorithm, wherein the empirical 30Bayesian forecasting model generates, corresponding to an item of the item collection whose state has changed, an estimate of a metric of a first type of asynchronous operation, wherein the estimate is based at least in part on (a) a category-level distribution of the first type of asynchronous operation, corresponding to a first category of the respective categories, (b) an item-level distribution of the first 5type of asynchronous operation, corresponding to the item, and (c) a category-versus-item adjustment (¶0016 the POS receives the item-descriptive data and associates that data with a particular purchase transaction. In accordance with various embodiments, each individual item included in a transaction can processed and categorized such that various embodiments provide for item-level categorization as opposed to transaction level categorization for which a transaction is categorized without individually analyzing and categorizing items included in the transaction  ¶0020 Machine learning algorithm 117 can include, for example but not limited to, a Naïve Bayes classifier, a support vector machine, a decision tree, a linear regression, a neural network, a logistic regression, a perceptron, a relevance vector machine, a Bayes optimal classifier, a bootstrap aggregating ensemble, a random forest, a boosting ensemble, a Bayesian model combination, a bucket of models ensemble, a stacking ensemble, and/or a supervised learning algorithm.  ¶0022 based on the changes to the categories and/or the categorization of the categorized data, the machine learning module 103 can automatically update the machine learning algorithm to improve automated categorization of future received item-descriptive data…the machine learning algorithm can include a decision model for each user account that includes dynamically created conditional behavior or logic structures that can be used when making decisions as to which category or categories an unit of item descriptive data should be associated with.); 
store a trained version of the empirical Bayesian forecasting model (¶0012 The machine learning module 103 includes a communications device 105 for receiving the transmitted item-descriptive data, a processor 107, and a memory 109 having stored thereon a user account database 111. The user account database 111 includes at least one user account 113, and each user account 113 can include one or more item categories 115a-d. The memory 109 also has stored thereon a machine learning algorithm 117 for comparing the received item-descriptive data with existing item-descriptive data corresponding to a plurality of previously categorized items and automatically deciding to which category the uncategorized data should be assigned using dynamically learned behavior.  ¶0078 At step 314, the system 100 loops through the tokens for the item categorized by the user to train the system 100. For each token identified by the system 100, the system calculates a probability for the token being in the assigned category at step 316.);  
10in response to a forecasting request pertaining to at least the first item, obtain, using the trained version of the Bayesian forecasting model, a first estimated metric of a first type of asynchronous operation corresponding to the first item; and cause, based on the first estimated metric, one or more operations to be 15initiated with respect to at least some items of the item collection (¶0019 the item categories 115a-d can be defined within the user account 113 prior to categorization of the uncategorized data. The item categories 115a-d can be entirely custom categories created by the user of the user account 113 and/or can be selected from one or more preset categories provided by the machine learning system 100. The user, in accordance with various embodiments, can further add, delete, merge, split, or modify categories associated with the user account 113 at any time via the user interface 121 of the user device 119 (e.g., a mobile device, desktop computer, any other suitable device). Thus, the user is able to advantageously define a tailored set of unique, custom categories on an as-needed basis for meeting particularized categorization needs. Further to the customer purchase data example above, the customer can define any set of categories based on pre-selectable categories, custom categories, and combinations therein.  ¶0021 embodiments of the machine learning system 100 as described herein advantageously provide for automatic categorization of uncategorized data based on a user-defined, tailored set of unique, custom item categories 115a-d and dynamically learned behavior in response to the selective transmission of uncategorized data to the machine learning module 103.).   
Although not explicitly taught by Thompson, Narasimhan teaches in the analogous art of a G-modeling program for deconvolution and empirical Bayes estimation:
train … an empirical Bayesian forecasting model employing a deconvolution algorithm, wherein the empirical 30Bayesian forecasting model generates … an estimate of a metric of a first type of asynchronous operation, wherein the estimate is based at least in part on a … distribution of the first type of asynchronous operation, corresponding to a first category of the respective categories (Fig. 7 and Page 18 A G-Modeling Program for Deconvolution and EB Estimation 0.125 0.100 th 0.075 + + oS Ss 0.050 1 0.025 0.000 0.00 0.25 0.50 0.75 1.00 0 Figure 8: Estimates from g-modeling for a normal model along with 95% credible intervals. They are a close match to the actual Bayes intervals. As a check on the estimates of standard error and bias provided by deconv, we compare the results with what we obtain using a parametric bootstrap. The bootstrap is run as follows. For each of 1000 runs, 844 simulated realizations O* are sampled from the density g. Each gave an X; ~ Binomial(n;,0*) with n; the ith sample in the original data set. Finally, 4* was computed using deconv. The results are shown in table Table 3.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the G-modeling program for deconvolution and empirical Bayes estimation of Narasimhan with the system for comparing item-descriptive data with existing item-descriptive data of Thompson for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Thompson ¶0002 teaches that it is desirable to provide for categorization of data based on dynamically learned behaviors; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Thompson Abstract teaches that the system automatically assigns, based on the comparison and decision, each of the plurality of uncategorized items to the one or more item categories, and Narasimhan Abstract teaches a Bayes deconvolution problem; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Thompson at least the above cited paragraphs, and Narasimhan at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the G-modeling program for deconvolution and empirical Bayes estimation of Narasimhan with the system for comparing item-descriptive data with existing item-descriptive data of Thompson.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Thompson in view of Narasimhan, McCord teaches in the analogous art of enhanced human/machine workforce management using reinforcement learning:
obtain, using the trained version of the Bayesian forecasting model, a first estimated metric of a first type of asynchronous operation corresponding to the first item (¶0045 In some arrangements an agent may even continue working on contingent items such as asynchronous chat interactions with other customers while on a call. Dynamically managing the assignment of work items using the self-learning functionalities provided by SLIO 200 enables more efficient utilization of agent time and other resources, both by managing the distribution of contingent work items so that resources are neither over or underutilized, and also by selecting work items to minimize context-switching costs and improve productivity (as described below, referring to FIG. 19).  ¶0055 Within a design stage 405, rewards may be manually defined and selected to be applied to specific states 410, to achieve a desired outcome from the overall SLIO 200. In the training stage 415, first a partially observable Markov chain may be selected and fitted to find desirable parameters to match observations 420, then a Baum-Welch algorithm may be used to infer parameters of the partially observable Markov chain based on observations  ¶0068-0070 An observation function Z or Z.sub.s′o.sup.a is a probability of observing observation o at time t+1 given that the system was in state s′ at time t+1 and had experienced action a, Z.sub.s′o.sup.a=custom-character[O.sub.t+1=o|S.sub.t+1=s′, A.sub.t=a]   Standard reinforcement learning algorithms follow 3 different approaches. Valued Based (estimates the optimal value function), Policy-based (search for the optimal policy directly) and Model-based.  Value-based reinforcement learning may involve estimating “value functions” of state-action pairs to estimate how good it is to perform a specific action in a given state based on accumulated future rewards.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the enhanced human/machine workforce management using reinforcement learning of McCord with the system for comparing item-descriptive data with existing item-descriptive data of Thompson in view of Narasimhan for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Thompson ¶0002 teaches that it is desirable to provide for categorization of data based on dynamically learned behaviors;  
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Thompson Abstract teaches that the system automatically assigns, based on the comparison and decision, each of the plurality of uncategorized items to the one or more item categories, Narasimhan Abstract teaches a Bayes deconvolution problem, and McCord Abstract teaches enhanced human/machine workforce management using reinforcement learning, comprising a reinforcement learning server that produces a partially-observable Markov chain model, and an optimization server that uses the partially-observable Markov chain model to select work items and assign them to contact center resources; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Thompson in view of Narasimhan at least the above cited paragraphs, and McCord at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the enhanced human/machine workforce management using reinforcement learning of McCord with the system for comparing item-descriptive data with existing item-descriptive data of Thompson in view of Narasimhan.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Thompson teaches:
Claim 2. The system as recited in claim 1, wherein the category-versus-item adjustment corresponding to a particular item is based at least in part on a number of records of state change events associated with the particular item that are included in the 20training data set (¶0022 based on the changes to the categories and/or the categorization of the categorized data, the machine learning module 103 can automatically update the machine learning algorithm to improve automated categorization of future received item-descriptive data. For example, in some embodiments, the machine learning algorithm can include a decision model for each user account that includes dynamically created conditional behavior or logic structures that can be used when making decisions as to which category or categories an unit of item descriptive data should be associated with. When the user moves categorized data from one category to another, the machine learning module 103 can automatically modify the conditional behavior or logic structures in the decision model that can be used by the machine learning module 103 to improve future categorization.).  

Thompson teaches:
Claim 3. The system as recited in claim 1, wherein the category-versus-item adjustment corresponding to a particular item is based at least in part on a dispersion metric of the item-level distribution of the first type of asynchronous operation (¶0022 Furthermore, via the user interface 121, the user can manually add, merge, split, delete, or otherwise modify categories and/or can add, merge, split, delete, or otherwise modify the automated category assignments for the categories to better match the user's preferences (i.e. move categorized data from one category to another category), thereby providing additional feedback for the machine learning algorithm 117. This feedback can be used by the machine learning module to modify or adapt learned behavior of the machine learning algorithm 117.).  

Thompson teaches:
Claim 4. The system as recited in claim 1, wherein the category-level distribution is a multi-modal distribution with at least a first peak and a second peak, and wherein the category-versus-unit adjustment shifts the estimate of the metric of the first type towards a particular peak of the first and second peaks (¶0022 based on the changes to the categories and/or the categorization of the categorized data, the machine learning module 103 can automatically update the machine learning algorithm to improve automated categorization of future received item-descriptive data. For example, in some embodiments, the machine learning algorithm can include a decision model for each user account that includes dynamically created conditional behavior or logic structures that can be used when making decisions as to which category or categories an unit of item descriptive data should be associated with. When the user moves categorized data from one category to another, the machine learning module 103 can automatically modify the conditional behavior or logic structures in the decision model that can be used by the machine learning module 103 to improve future categorization).  

Thompson teaches:
Claim 5. The system as recited in claim 1, wherein the deconvolution algorithm is non-parametric (¶0020 Machine learning algorithm 117 can include, for example but not limited to, a Naïve Bayes classifier, a support vector machine, a decision tree, a linear regression, a neural network, a logistic regression, a perceptron, a relevance vector machine, a Bayes optimal classifier, a bootstrap aggregating ensemble, a random forest, a boosting ensemble, a Bayesian model combination, a bucket of models ensemble, a stacking ensemble, and/or a supervised learning algorithm).  

As per claims 6-10, the method tracks the system of claims 1-5, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-5 are applied to claims 6-10, respectively.   

Thompson teaches:
Claim 11. The method as recited in claim 6, wherein the deconvolution algorithm is a G-deconvolution algorithm (¶0020 Machine learning algorithm 117 can include, for example but not limited to, a Naïve Bayes classifier, a support vector machine, a decision tree, a linear regression, a neural network, a logistic regression, a perceptron, a relevance vector machine, a Bayes optimal classifier, a bootstrap aggregating ensemble, a random forest, a boosting ensemble, a Bayesian model combination, a bucket of models ensemble, a stacking ensemble, and/or a supervised learning algorithm).  

Thompson teaches:
Claim 12. The method as recited in claim 6, further comprising performing, by the one or more computing devices: obtaining a model training request via a programmatic interface, wherein the 25empirical Bayesian forecasting model is trained in response to the model training request (¶0020 Machine learning algorithm 117 can include, for example but not limited to, a Naïve Bayes classifier, a support vector machine, a decision tree, a linear regression, a neural network, a logistic regression, a perceptron, a relevance vector machine, a Bayes optimal classifier, a bootstrap aggregating ensemble, a random forest, a boosting ensemble, a Bayesian model combination, a bucket of models ensemble, a stacking ensemble, and/or a supervised learning algorithm).  

Thompson teaches:
Claim 13. The method as recited in claim 6, further comprising performing, by the one or more computing devices:  30 classifying, based at least in part on metadata corresponding to individual items of the item collection, at least some items of the item collection into one or more categories of the plurality of item categories (¶0029 At step 306, a categorized transaction table is updated based on each item included in the transaction, the category associated with the item, an amount/price associated with the item or the transaction, a timestamp for the transaction, and a categorized-by parameter to indicate whether the item was categorized automatically by the system or manually by the customer. At step 308, for each item categorized by the customer, the system 100 retrieves item information including one or more descriptions of the item, department name(s) associated with the item, and the like, from an item table 307 associated with the item.).  

Thompson teaches:
Claim 514. The method as recited in claim 13, wherein the metadata comprises, with respect to a particular item, one or more of: (a) a product group, (b) a size, (c) a color, (d) a price, (e) temporal information about an occurrence of a state change event, (f) shipping information, and/or (g) information about one or more other items whose state changed in a common state change event with the particular item (¶0029 At step 306, a categorized transaction table is updated based on each item included in the transaction, the category associated with the item, an amount/price associated with the item or the transaction, a timestamp for the transaction, and a categorized-by parameter to indicate whether the item was categorized automatically by the system or manually by the customer.).  

Thompson teaches:
Claim 15. The method as recited in claim 6, wherein the training further comprises performing, by the one or more computing devices: selecting, from among a plurality of item categories to which the item belongs, the 15first category as the category to be used to generate the estimate, wherein the selecting is based at least in part on a number of records, in the data set, of events associated with items that belong to the first category (¶0029 FIG. 3 is a flow diagram illustrating an example training process 300 performed by the machine learning system 100 in accordance with various embodiments. The example training process 300 is described with reference to an application of an exemplary embodiment the machine learning system 100 to categorizing data in the form of items purchased by a customer. The training process can be being at step 302a and/or 302b. As one example, at step 302a, individual items in a transaction can be automatically and separately mapped to a category, and at step 304a, categorized items are stored in a mapping table).  

As per claim 16, the non-transitory computer-accessible storage media tracks the system of claims 1, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1 are applied to claim 16, respectively.  Thompson discloses that the embodiment may be found as a non-transitory computer-accessible storage media (Fig. 1 and ¶0081).

Although not explicitly taught by Thompson in view of Narasimhan, McCord teaches in the analogous art of enhanced human/machine workforce management using reinforcement learning:
Claim 17. The one or more non-transitory computer-accessible storage media as recited in claim 16, wherein the instructions, when executed on or across one or more 15processors cause one or more computer systems to: generate the forecasting request in response to a state change event of the first item  (¶0045 In some arrangements an agent may even continue working on contingent items such as asynchronous chat interactions with other customers while on a call. Dynamically managing the assignment of work items using the self-learning functionalities provided by SLIO 200 enables more efficient utilization of agent time and other resources, both by managing the distribution of contingent work items so that resources are neither over or underutilized, and also by selecting work items to minimize context-switching costs and improve productivity (as described below, referring to FIG. 19).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the enhanced human/machine workforce management using reinforcement learning of McCord with the system for comparing item-descriptive data with existing item-descriptive data of Thompson in view of Narasimhan for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Thompson ¶0002 teaches that it is desirable to provide for categorization of data based on dynamically learned behaviors;  
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Thompson Abstract teaches that the system automatically assigns, based on the comparison and decision, each of the plurality of uncategorized items to the one or more item categories, Narasimhan Abstract teaches a Bayes deconvolution problem, and McCord Abstract teaches enhanced human/machine workforce management using reinforcement learning, comprising a reinforcement learning server that produces a partially-observable Markov chain model, and an optimization server that uses the partially-observable Markov chain model to select work items and assign them to contact center resources; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Thompson in view of Narasimhan at least the above cited paragraphs, and McCord at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the enhanced human/machine workforce management using reinforcement learning of McCord with the system for comparing item-descriptive data with existing item-descriptive data of Thompson in view of Narasimhan.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by Thompson in view of Narasimhan, McCord teaches in the analogous art of enhanced human/machine workforce management using reinforcement learning:
Claim 18. The one or more non-transitory computer-accessible storage media as recited in claim 16, wherein the instructions, when executed on or across one or more 25processors cause one or more computer systems to:  generate forecasting requests to the trained version of the Bayesian forecasting model periodically for batches of items  (¶0040 it should be understood that routing of other work or interaction types is possible, according to the present invention. For example, in some arrangements work items, such as loan applications that require processing, are extracted from a work item backlog or other source and routed by a routing server 140 to an appropriate human or automated resource to be handled.  ¶0049 …The system also determines the required volume of contingent demand types to manage backlog loads in step 2032 by taking into account the total number of backlog items, the number of desired backlog items, the target number of backlog items to process for a given time period (for example in the next hour, for the day, or some other time period) via a pre-configuration (not shown) or a real-time directive (not shown) or some other time period indicator…).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the enhanced human/machine workforce management using reinforcement learning of McCord with the system for comparing item-descriptive data with existing item-descriptive data of Thompson in view of Narasimhan for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Thompson ¶0002 teaches that it is desirable to provide for categorization of data based on dynamically learned behaviors;  
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Thompson Abstract teaches that the system automatically assigns, based on the comparison and decision, each of the plurality of uncategorized items to the one or more item categories, Narasimhan Abstract teaches a Bayes deconvolution problem, and McCord Abstract teaches enhanced human/machine workforce management using reinforcement learning, comprising a reinforcement learning server that produces a partially-observable Markov chain model, and an optimization server that uses the partially-observable Markov chain model to select work items and assign them to contact center resources; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Thompson in view of Narasimhan at least the above cited paragraphs, and McCord at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the enhanced human/machine workforce management using reinforcement learning of McCord with the system for comparing item-descriptive data with existing item-descriptive data of Thompson in view of Narasimhan.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Thompson teaches:
Claim 19. The one or more non-transitory computer-accessible storage media as recited in claim 16, wherein the one or more operations comprise one or more of: (a) a relocation of one or more items of the item collection, (b) an enhancement of a publicly- accessible customer support data set, (c) a removal of one or more items from the item 5collection or (d) a pricing change of one or more items of the data collection (¶0080 FIG. 4 … At step 402, the system receives as an input a new transaction including one or more items. At step 404, the system 100 selects uncategorized items and retrieves item information for each item from an item table 403. As described herein, the item information can include one or description for the item, an item identifier, a department name, and the like. At step 406, the item information is tokenized and noise or extraneous words are eliminated or removed. At step 408, the system 100 obtains a total category word count from a category table and calculates a total number of words in each category and a total number of words overall. At step 410, for each token, the system loops through a prediction loop including steps 412, 414, and 416.).  

Thompson teaches:
Claim 20. The one or more non-transitory computer-accessible storage media as recited in claim 16, wherein the instructions, when executed on or across one or more processors cause one or more computer systems to:  10 determine that the item belongs to the first category and a second category of the plurality of item categories, wherein the estimate of the metric of the first type of asynchronous operation is based at least in part on a category-level distribution of the first type of asynchronous operation corresponding to the 15second category (¶0029 At step 306, a categorized transaction table is updated based on each item included in the transaction, the category associated with the item, an amount/price associated with the item or the transaction, a timestamp for the transaction, and a categorized-by parameter to indicate whether the item was categorized automatically by the system or manually by the customer.). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURTIS GILLS/Primary Examiner, Art Unit 3624